Title: To George Washington from the Commissioners for the District of Columbia, 21 October 1791
From: Commissioners for the District of Columbia
To: Washington, George



Sir
George-Town [Md.] 21st October 1791

The numbers 3 in Square 107 at £20 No. 8 in Square 87, at 55 No. 15 in Square 105 at 92, and No. 16 in the same Square at 76£ fall again to the public those bids were to protect its Interest

so that the real Sales are of Thirty one Lots averaging 96 . . 7 . . 9. To accomodate some Strangers we were obliged after the payment of the ¼ Deposit to agree that the Land should stand as Security, Subject to forfeiture of the Deposite if the other payments are not made—The Gentlemen in Town have come to a resolution not to be security perhaps it was almost necessary and it has happened that the purchasers had no Aquaintances, of whom they could desire such a favour, it makes it worth consideration whether in future the Terms ought not to be varied—Since our sale the[r]e has been a few private sales which we beleive will not injure the public—Opportunities we expect will present for the Commissioners, to dispose of Lots at private sale, we shall do so unless you perceive any impropriety in it—We have consulted Majr L’Enfant and Majr Ellicott as to the time against which things will be in readyness for another sale they expect it may be by the middle or last of June, though we wish it may be earlier because of the Ideas Strangers have of coming to the Southward so late as July, yet it is our present intention not to publish a further sale till we see that the plate is in Circulation and the work so far compleat, that every Body may have a Chance for the object of their Choice, and no way leave Cause of Complaint that the whole Circumstances, are not fully before them—We have been under some Difficulties, from the imperfect State furnished which has subsided, but we wish to avoid the like in future—From several Intimations we considere the Business as resting more on us than heretofore, this is an additional motive for us to wish a clear Understanding of the Terms on which Majr L’Enfant renders his Assistance we therefore requested him to day, to mention to us the sum by the year encluding the Time past which would be satisfactory for his services, or if was not his Choice, Tho’ not so agreeable to us, we would propose the Sum, we intended, Six Hundred Pounds, but Majr L’Enfant desired to be excused, from entering on the Subject for the present—We requested him to prepare a Draft of the Public Buildings for your Inspection and he has promised to enter on it, as soon as he finds himself enough disengaged—He can have recourse to Books in Philadelphia and cannot have that Assistance here—We cannot expect much of your Time nor wish to encroach on it—Yet we cannot but request you will take

Occasion to impress Majr L’Enfant with the necessity of being explicit on the subject of consideration—We shall feel ourselves happy in your advice, at any time, you may be pleased to communicate it to

Thos Johnson
Da. Stuart
Danl Carroll

